DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of amendment filed 04/28/2021. Claims 1-8 are pending and an action on the merits is as follows.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittman (US 2008/0200972) in view of Farnan (US 2011/0054487) in further view of Smethers (US 6,102,907).
Regarding claim 1, Rittman discloses an ablation needle device intended for an ablation treatment of an adrenal tumor with transvenous introduction of an injection needle into an adrenal gland, the ablation needle device comprising: a metal injection needle (634) including a pointed tubular distal portion (630) and a tubular proximal portion whose lumen communicates with a lumen of the distal portion and has substantially the same diameter as the lumen of the distal portion (view figure 56); and a grip portion (604) attached to a proximal side of the injection needle, , and an outer surface of the proximal portion is coated with resin, wherein a distal end (the distal end is being defined as starting at the first set of infusion holes 633 as shown in Figure 56) of the distal portion of the injection needle is closed, and a plurality of fine holes (633) 
Regarding claim 2, Rittman as modified by Farnan disclose the ablation needle device according to Claim 1,- 30 - wherein a pitch of the slit formed in the proximal portion of the injection needle is continuously or intermittently reduced in a direction toward the distal end [Farnan: Para 0039-0040 discuss the helical cut of the distal end].  
Regarding claim 3, Rittman and Farnan disclose the ablation needle device according to Claim 1, but fail to explicitly disclose wherein the distal portion of the injection needle has a length of 1 to 6 mm, and the region of the proximal portion of the injection needle where the slit is formed has a length of 40 to 700 mm, and wherein the injection needle has an inside diameter of 0.25 to 2.8 mm, and the fine holes each have a diameter of 0.01 to 0.25 mm.  However, Farnan does disclose various dimensions of the device with various ranges [Para 0031-0033]. It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to design a needle device with the claimed dimensions since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Rittman as modified by Farnan discloses the ablation needle device according to Claim 1, wherein the ablation needle device is intended for a high-frequency ablation treatment in which adrenal tumor tissue around the distal portion of the injection needle is heated by supplying a high-frequency current to the distal portion, wherein the grip portion has an energization connector for supplying the high-frequency current to the distal portion of the injection needle, and wherein the injection port is an injection port for a physiological saline solution, and irrigation with the physiological saline solution through the plurality of fine - 31 -holes is performed by injecting the 
Regarding claim 5, Rittman as modified by Farnan discloses the ablation needle device according to Claim 4, wherein the grip portion has a thermocouple connector for measuring a temperature of the distal portion of the injection needle [Para 0140, figures 28 and 56].  
Regarding claim 7, Rittman as modified by Farnan discloses the high-frequency ablation treatment system for an adrenal tumor, the system comprising: the ablation needle device according to Claim 4; a high-frequency power supply device (614) connected to the energization connector; a counter-electrode plate connected to the high- frequency power supply device [Para 0078 and 0079, while not shown in the figures a plate electrode would be used in monopolar applications]; physiological-saline-solution-supplying means connected to the injection port (while not shown in the figures, discussion of application of fluid is mentioned using the central lumen and would be attached to a source); and- 32 - a guiding catheter (32) for guiding the distal portion of the injection needle to the adrenal gland.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittman (US 2008/0200972) in view of Farnan (US 2011/0054487) in further view of Smethers (US 6,102,907) in further view of Crowley (US 5,588,432).

Regarding claim 6, Rittman and Farnan disclose the ablation needle device according to Claim 1, wherein the injection port is an injection port for ethanol, the lumen of the injection needle is configured into which the ethanol is injected from the injection port and the plurality of fine holes are configured from which the ethanol is ejected for the ablation treatment of the adrenal tumor (Rittman and Farnan disclose the ablation needle device of claim 1) but fail to explicitly disclose the use of ethanol. However, Crowley discloses a chemical ablation device mounted on the catheter which ablates at least a portion of the internal structure by delivery of fluids to the structure (abstract text; column 21, lines 7-10 and 55-65). It would have been obvious to one having ordinary skill in the art at the effective filing date to have the needle supply ethanol as taught by Crowley. Doing so will allow the tissue to be treated with a chemical ablation which can produce a response similar to that produced when a burn is made by disrupting or cutting off electrical pathways by causing localized cell death (Crowley column 2, lines 22-25).
Regarding claim 8, Rittman and Farnan disclose a chemical ablation treatment system for an adrenal tumor, the system comprising: the ablation needle device according to Claim 6; ethanol-supplying means connected to the injection port (applicant has not disclosed a specific means for supplying ethanol; Rittman discloses the use of an infusion pump, not shown in the figures, and would therefore be capable of supplying ethanol to the targeted area; and a guiding catheter (32) for guiding the distal portion of the injection needle to the adrenal gland.


Response to Arguments

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., distal portion 11 serves as a distal- end electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The applicant has argued that the Rittman reference does not disclose a distal end electrode and due to the design of the present invention the plurality of holes provided in the distal end prevent tissue adhesion during an RF type procedure. However, in independent claim 1, there is no such recitation of having a distal electrode on the needle device. While later claims do connect the device to a high frequency supply, an electrode is not positively recited in relation to the plurality of fine holes. Further structural language to describe the ablation needle would define the device as discussed in the arguments presented by the applicant.
Due to the amendments correcting the 101 and 112 issues, Crowley has also been introduced as prior art to discuss the use of a chemical ablation application with the needle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103.  The examiner can normally be reached on Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794